DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 01/04/2021 is acknowledged. Claims 1-8, 10-12, and 14-20 read on the elected species.  
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claim 9 is rejoined since it depends from allowable claim 8 (see below).

Claim Rejections - 35 USC § 112
Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 18 is indefinite in reciting “wherein…a tether structure that extends from an area adjacent the outlet opening of the funnel-shaped structure to one or more of the outer pocket layer, the inner pocket layer, and a seam joining the outer pocket layer and the inner pocket layer” since this recitation appears to be missing terms. The recitation is confusing due to grammatical errors and/or missing language.  It appears that the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 10-11, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2007-16323.
JP 2007-16323 discloses a pocket structure for an article as in claim 1, the pocket structure comprising:
an outer pocket layer (one layer of 35) comprising an outer opening edge (at 36); an inner pocket layer (other layer of 35) comprising an inner opening edge (at 36), the outer pocket layer and the inner pocket layer defining a space therebetween (see Figs. 1-2; see English language translation provided with this Office Action, paragraphs 0002, 0005, and 0007);

the funnel-shaped structure (11) is positioned in the space between the outer pocket layer and the inner pocket layer (in bag 35; see paragraphs 0007-0008 and Fig. 1), and
the inlet opening edge (A) of the funnel-shaped structure extends from the outer opening edge of the outer pocket layer and the inner opening edge of the inner pocket layer (see Fig. 1 and paragraph 0008).
	Regarding claim 4, JP 2007-16323 discloses the inlet opening edge (A) of the funnel-shaped structure (11) extends from the outer opening edge of the outer pocket layer along an entire length of the outer opening edge (see Fig. 1 and paragraphs 0007-0008).
	Regarding claim 5, the inlet opening edge (A) of the funnel-shaped structure (11) further extends from the inner opening edge of the inner pocket layer along an entire length of the inner opening edge (see Fig. 1 and paragraphs 0007-0008).
Regarding claim 6, the inlet opening edge (A) of the funnel-shaped structure (11), the outer opening edge of the outer pocket layer, and the inner opening edge of the inner pocket layer cooperate to form an opening (at 36) to the space between the outer pocket layer and the inner pocket layer (see Fig. 1 and paragraphs 0002, 0007-0008).
	Regarding claim 7, when the funnel-shaped structure (11) is in a flattened state, the funnel-shaped structure comprises a first edge extending from an upper end of the 
	JP 2007-16323 discloses an article as in clam 10, comprising:
a pocket structure located at a predetermined location on the article (see Fig. 1), the pocket structure comprising:
an outer pocket layer (one layer of 35) comprising an outer opening edge (at 36); an inner pocket layer (other layer of 35) comprising an inner opening edge (at 36), the outer pocket layer and the inner pocket layer defining a space therebetween (see Figs. 1-2; see English language translation provided with this Office Action, paragraphs 0002, 0005, and 0007);
a funnel-shaped structure (tapered ring 11) having an inlet opening (A) defined by an inlet opening edge (see Fig. 2a) and an outlet opening (B) opposite the inlet opening that is defined by an outlet opening edge (see Fig. 2a), the inlet opening having a greater circumference than the outlet opening (see Fig. 2a and translation paragraph 0008), wherein:
the funnel-shaped structure (11) is positioned in the space between the outer pocket layer and the inner pocket layer (in bag 35; see paragraphs 0007-0008 and Fig. 1), and
the inlet opening edge (A) of the funnel-shaped structure extends from the outer opening edge of the outer pocket layer and the inner opening edge of the inner pocket layer (see Fig. 1 and paragraph 0008).
	Regarding claim 11, paragraph 0009 discloses that the pocket may be on a jacket. A jacket is an upper body garment as in claim 11.

	Regarding claim 17, the outer opening edge (36) of the outer pocket layer, the inner opening edge (at 36) of the inner pocket layer, and the inlet opening edge (A) of the funnel-shaped structure cooperate to form an opening (at 36) to the space formed between the outer pocket layer and the inner pocket layer (see Fig. 1 and paragraphs 0007-0008).

Claims 1, 3-7, 10, 14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grant (US 1,256,787).
Grant  discloses a pocket structure for an article as in claim 1, the pocket structure comprising:
an outer pocket layer (one layer of pocket 2) comprising an outer opening edge (at the top of pocket 2; Figs. 1 and 2); an inner pocket layer (other layer of pocket 2) comprising an inner opening edge (at the top of pocket 2; Figs. 1-2), the outer pocket layer and the inner pocket layer defining a space therebetween (see Fig. 2; pg. 1, lines 55-57);
a funnel-shaped structure (formed by layers 3,4; Figs. 2 and 3) having an inlet opening (upper opening of pocket formed by pieces 3,4; Figs. 2-3) defined by an inlet opening edge (see Fig. 2) and an outlet opening (Fig. 3) opposite the inlet opening that is defined by an outlet opening edge (see Fig. 3) (see pg. 1, lines 57-71), the inlet opening having a greater circumference than the outlet opening (see Fig. 3; pg. 1, lines 66-67), wherein:

the inlet opening edge of the funnel-shaped structure extends from the outer opening edge of the outer pocket layer and the inner opening edge of the inner pocket layer (see Figs. 1-3; pg. 1, lines 57-80).
Regarding claim 3, the funnel-shaped structure is formed from an elastically resilient material (the funnel shaped structure is formed from resilient wire which forms jaws which create an elastically biased opening; pg. 1, lines 25-29 and 86-93; pg. 1, line 110 to pg. 2, line 3).
	Regarding claim 4, the inlet opening edge (upper opening) of the funnel-shaped structure (3,4) extends from the outer opening edge of the outer pocket layer along an entire length of the outer opening edge (see Fig. 1).
	Regarding claim 5, the inlet opening edge (upper opening) of the funnel-shaped structure (3,4) further extends from the inner opening edge of the inner pocket layer along an entire length of the inner opening edge (see Fig. 1).
Regarding claim 6, the inlet opening edge (upper opening) of the funnel-shaped structure (3,4), the outer opening edge of the outer pocket layer, and the inner opening edge of the inner pocket layer cooperate to form an opening to the space between the outer pocket layer and the inner pocket layer (see Fig. 2).
	Regarding claim 7, when the funnel-shaped structure (3,4) is in a flattened state, the funnel-shaped structure comprises a first edge extending from an upper end of the 
	Grant discloses an article as in clam 10, comprising:
a pocket structure located at a predetermined location on the article (see Fig. 1), the pocket structure comprising:
an outer pocket layer (one layer of pocket 2) comprising an outer opening edge (at the top of pocket 2; Figs. 1 and 2); an inner pocket layer (other layer of pocket 2) comprising an inner opening edge (at the top of pocket 2; Figs. 1-2), the outer pocket layer and the inner pocket layer defining a space therebetween (see Fig. 2; pg. 1, lines 55-57);
a funnel-shaped structure (formed by layers 3,4; Figs. 2 and 3) having an inlet opening (upper opening of pocket formed by pieces 3,4; Figs. 2-3) defined by an inlet opening edge (see Fig. 2) and an outlet opening (Fig. 3) opposite the inlet opening that is defined by an outlet opening edge (see Fig. 3) (see pg. 1, lines 57-71), the inlet opening having a greater circumference than the outlet opening (see Fig. 3; pg. 1, lines 66-67), wherein:
the funnel-shaped structure (3,4) is positioned in the space between the outer pocket layer and the inner pocket layer (see Fig. 2), and
the inlet opening edge of the funnel-shaped structure extends from the outer opening edge of the outer pocket layer and the inner opening edge of the inner pocket layer (see Figs. 1-3; pg. 1, lines 57-80).
Regarding claim 14, the funnel-shaped structure is formed from an elastically resilient material (the funnel shaped structure is formed from resilient wire which forms jaws which create an elastically biased opening; pg. 1, lines 25-29 and 86-93; pg. 1, line 110 to pg. 2, line 3).
	Regarding claim 16, the outlet opening (lower opening) of the funnel-shaped structure (3,4) is spaced apart from the inlet opening (upper opening) by a predefined amount (see Fig. 3).
	Regarding claim 17, the outer opening edge of the outer pocket layer (2), the inner opening edge of the inner pocket layer (other layer 2), and the inlet opening edge (upper edge) of the funnel-shaped structure (3,4) cooperate to form an opening to the space formed between the outer pocket layer and the inner pocket layer (see Figs. 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-16323.	
JP 2007-16323 discloses that the pocket may be provided on a jacket [0009] but does not specifically disclose where on the jacket the pocket is located.  Jacket pockets are typically located at a lower front area of the garment, in order to be convenient to a wearer and readily accessible by the wearer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate .

Claims 2, 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-16323 in view of Kuang (US 2019/0000167).
JP 2007-16323 discloses a pocket structure as claimed, however the pocket does not include an elastic band circumscribing the outlet opening of the funnel shaped structure (11) as in claim 2.  Kuang discloses an inner pocket structure 6 which provides more secure storing of items in the outer pocket, and the inner pocket 6 may be made of elastic fabric or may have elastic cord at its opening in order to allow items to be easily put in the pocket [0004].  Making the pocket out of elastic material would form an elastic band (the edge of the elastic material) circumscribing the opening, and an elastic cord would also form an elastic band circumscribing the opening.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an elastic band circumscribing the outlet opening of the inner funnel of JP 2007-16323 in order to provide elasticity which would facilitate use of the pocket, as taught by Kuang.
As to claims 3 and 14, JP 2007-16323 does not disclose that the funnel shaped structure (11) is formed from an elastically resilient material.  Kuang discloses an inner pocket structure 6 which provides more secure storing of items in the outer pocket, and the inner pocket 6 may be made of elastic fabric in order to allow items to be easily put in the pocket [0004].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the funnel shaped structure of .
	

Allowable Subject Matter
Claims 8, 9, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Note the references cited on PTO-892 which show pockets structure similar to that of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995.  The examiner can normally be reached on Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY VANATTA/Primary Examiner, Art Unit 3732